Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The present invention is directed to a speaker diaphragm has high structural strength and better resilience, toughness and sound effect and is not easy to break. The independent claim 1, identifies a uniquely distinct feature of “…..the thermoplastic polyester elastomer including a copolymer composed of a polyester hard segment A and a polyether or aliphatic polyester soft segment B….the thermoplastic polyester elastomer film layer has no yield point or has a yield point greater than 10%.”

Ijima in related field (US 20030059606) teaches various compositions of TPEE materials to achieve desired hear fusion bond properties in high temperature atmosphere [0006]. lijima on [0094], [0096], [0098] and [00100] teaches varying mass percent of the soft segment and thus varying mass percent of the hard segment such as a polyester type thermoplastic elastomer which has polyester /polyether block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as a soft segment and having a polytetramethylene ether glycol segment content of 65% by weight was used. [0096] a polyester type thermoplastic elastomer which has polyester /polyether block copolymer block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 1000 as a soft segment and having a polytetramethylene ether glycol segment content of 25% by weight was used.[0098], a polyester type thermoplastic elastomer which has polyester /polyether block copolymer block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as a soft segment and having a polytetramethylene ether glycol segment content of 72% by weight was used. Ijima does not explicitly teach “…...the thermoplastic polyester elastomer including a copolymer composed of a polyester hard segment A and a polyether or aliphatic polyester soft segment B…. the thermoplastic polyester elastomer film layer has no yield point or has a yield point greater than 10%.” The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651